           Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      S1 17 Cr. 684 (ER)

CHRISTIAN DAWKINS, and
MERL CODE                                                     :

                                  Defendants.                 :

---------------------------------------------------------------x




  GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
    MOTION IN LIMINE TO INTRODUCE EVIDENCE OF THEIR AND THEIR
            ALLEGED CO-CONSPIRATORS’S STATES OF MIND




                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York
                                                              One St. Andrew’s Plaza
                                                              New York, New York 10007


Robert L. Boone
Noah Solowiejczyk
Eli J. Mark
Assistant United States Attorneys

- Of Counsel -
         Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 2 of 10



       The Government respectfully submits this memorandum in opposition to defendants

Christian Dawkins’s and Merl Code’s motion in limine for a pre-trial ruling that they may offer

evidence in order to disprove the state of mind required for a conviction. (Dkt. 185). The

defendants in a footnote state that the “proposed exhibits include less than an hour of audio

recordings along with a small number of text messages.” (Dkt. 185 at 1, fn. 2). In their

preliminary statement, the defendants also mention that they are seeking to introduce emails as

well. (Id. at 1) (“Defendants seek to introduce a number of recorded telephone conversations,

text messages, and emails that were gathered by the Federal Bureau of Investigation”). The

defendants, however, do not identify all of the proposed exhibits for the court’s consideration.

Although they list excerpts from eleven calls, they provide no text messages or emails in the

body of their motion. Moreover, the defendants have not provided the Court with the telephone

calls or the transcripts of those calls that they seek to introduce. Because evidentiary

determinations about whether a particular statement falls under the “state of mind” exception to

the hearsay rule are necessarily fact intensive and require a statement-by-statement analysis, the

Court should not rule on the admissibility of any of the defendants’ exhibits unless and until the

defendants have provided such materials to the Court. The defendants’ proffer of cherry-picked

excerpts of the relevant telephone calls is simply inadequate. Accordingly, and for the reasons

set forth in further detail below, the motion should be denied as premature.

                                         BACKGROUND

       As described in the Superseding Indictment and in the Government’s motion in limine

(Dkt. 189), the defendants are charged with participating in a scheme to bribe men’s college

basketball coaches in connection with influencing student-athletes decisions’ to retain athlete

advisors. The evidence at trial will show that beginning in at least early 2016, defendant



                                                 1
         Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 3 of 10



Christian Dawkins was making bribe payments to Lamont Evans, an assistant men’s basketball

coach at the University of South Carolina, in order for Evans to influence and direct South

Carolina student-athletes to sign with the sports agency that Dawkins worked for upon becoming

professional athletes. In or about March 2016, Dawkins introduced Martin Blazer (identified as

“CW-1” in the Indictment) – who unbeknownst to Dawkins was working at the direction of law

enforcement – and Munish Sood to Evans, and encouraged Blazer and Sood to make bribe

payments to Evans. In or about June 2017, Dawkins formed a new sports management company,

with Munish Sood and “Jeff D’Angelo” – a financial backer, who unbeknownst to Dawkins, was

an undercover law enforcement officer (D’Angelo is identified as “UC-1” in the Indictment).

Around that time, Dawkins also recruited defendant Merl Code, to participate in the business,

including to help introduce Dawkins’s partners to college basketball coaches for purposes of

ultimately bribing them. Code then selected coaches for Dawkins and his business partners to

meet. For example, Code and Dawkins arranged for Dawkins and D’Angelo to meet with

multiple coaches in Las Vegas in July 2017, and at certain of these meetings, they paid cash

bribes to three college coaches, and met with several other coaches.

       The defendants’ motion seeks to admit into evidence statements from telephone calls,

text messages and emails as relevant and admissible as either “not hearsay” or under the “state of

mind exception to hearsay under FRE 803(3).” (Dkt. 185 at 1, 12). This evidence, would be

admissible, if at all, in the defense’s case in chief. (Id. at 1). In their motion, the defendants

identify 11 phone calls – which either Dawkins and/or Code participate in – and quote short

statements purportedly from these calls on pages 9 to 11 of their motion; they do not identify any

text messages and/or emails, despite stating that they seek to introduce them as well. For the

calls they identified in the body of their motion, the defendants did not include the calls (or



                                                   2
           Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 4 of 10



transcripts of the calls) with their motion, but instead cherry-picked short statements from the

calls that they want to offer, without providing the Court any additional context. 1

                                          ARGUMENT

I. IT IS PREMATURE TO DETERMINE THE ADMISSIBILITY OF THE
   DEFENDANTS’ CHERRY-PICKED STATEMENTS FROM WIRETAPPED PHONE
   CALLS

   A. Applicable Law

       “Generally, a statement made by a person while not testifying at the current trial, offered

by that person to prove the truth of the matter asserted in his statement, is hearsay.” United States

v. Gupta, 747 F.3d 111, 131 (2d Cir. 2014) (citing Fed. R. Evid. 801(a)-(c)). “Hearsay generally

is inadmissible if it does not fall within an exception provided by Rule 803 or 804.” Id. (citing

Fed. R. Evid. 802).

        “When the defendant seeks to introduce his own prior statement for the truth of the

matter asserted, it is hearsay, and it is not admissible.” United States v. Marin, 669 F.2d 73, 84

(2d Cir. 1982). Federal Rule of Evidence 803, however, provides an exception for “[a] statement

of the declarant’s then-existing state of mind (such as motive, intent, or plan) or emotional,

sensory, or physical condition (such as mental feeling, pain, or bodily health), but not including a

statement of memory or belief to prove the fact remembered or believed . . . .” Fed. R. Evid.




       1
          The Government also notes that the defendants’ excerpts do not appear always to
correspond to the control stamps of the discovery that they state they are associated with. For
example, in the first call listed on page 9, they request the admission of certain statements
between Munish Sood and Christian Dawkins from a phone call on June 20, 2017, which they
list as SDNY_00004936-103-001; however, the call with that discovery designation (i.e., Session
103 from the wiretap of Dawkins’s cell phone), is actually a call between Dawkins and
Emmanuel Richardson, a/k/a “Book,” the former University of Arizona assistant men’s
basketball coach, not a call between Sood and Dawkins.
                                                 3
            Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 5 of 10



803(3). 2 To fit within the narrow limits of the then-existing state of mind hearsay exception, the

evidence ““must convey statements that ‘face forward, rather than backward’” to prove that the

declarant thereafter acted in accordance with those statements. United States v. Blake, 195 F.

Supp. 3d 605, 610 (S.D.N.Y. 2016) (quoting United States v. DiMaria, 727 F.2d 265, 271 (2d

Cir. 1984)). 3 By contrast, “‘a statement of . . . belief [offered] to prove the fact . . . believed’”

are not admissible under Fed. R. Evid. 803(3). United States v. Mazer, 631 F. App’x 57, 64 (2d

Cir. 2015) (citing United States v. Ledford, 443 F.3d 702, 709 (10th Cir. 2005)). 4

        Thus, in order to be admissible under Rule 803(3), a statement must be (a) an expression

of, and (b) contemporaneous with, the declarant’s then-existing state of mind. The requirement

that the state-of-mind statement be contemporaneous with the declarant’s then-existing mental

state reduces the declarant’s chance for reflection and, therefore, misrepresentation. See United

States v. Cardascia, 951 F.2d 474, 487-488 (2d Cir. 1991) (“[T]he reasons for the state of mind


        2
          As the Advisory Committee Notes explain, this exclusion “is necessary to avoid the
virtual destruction of the hearsay rule which would otherwise result from allowing state of mind,
provable by a hearsay statement, to serve as the basis for an inference of the happening of the
event which produced the state of mind.” Advisory Committee Note to Paragraph (3); see also
Mueller & Kirkpatrick, Federal Evidence, Vol. 4 § 440 (2d ed. 1994) (“If the exception
contained no such limit, it might devour and destroy the hearsay doctrine [because] [v]irtually all
statements that carry information about acts, events, or conditions can be characterized as
statements of memory because they openly disclose the speaker's thoughts.”).
        3
         To the extent that the defendants also request the admission of statements of other
individuals under Rule 803(3), it bears note that the rule permits “statements of intent by a
declarant admissible only to prove his [the declarant’s] future conduct, not the future conduct of
another person.” United States v. Persico, 645 F.3d 85, 100 (2d Cir. 2011) (quoting Fed. R.
Evid. 803 Advisory Committee Note (1974)) (internal quotations omitted).
        4
         For example, as the Ledford court explained: “Case law makes it clear that a witness
may testify to a declarant saying ‘I am scared,’ but not ‘I am scared because the defendant
threatened me.’ The first statement indicates an actual state of mind or condition, while the
second statement expresses belief about why the declarant is frightened. The phrase ‘because the
defendant threatened me’ is expressly outside the state-of-mind exception because the
explanation for the fear expresses a belief different from the state of mind of being afraid.”
United States v. Ledford, 443 F.3d 702, 709 (10th Cir. 2005).
                                                    4
         Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 6 of 10



exception focus on the contemporaneity of the statement and the unlikelihood of deliberate or

conscious misrepresentation.”); United States v. Farhane, 634 F.3d 127, 171 (2d Cir. 2011)

(Raggi, J., concurring) (“[T]he statement must evidence the declarant’s ‘then existing state of

mind,’ a circumstance presumed to reduce a declarant’s chance for reflection and, therefore,

misrepresentation.” (emphasis in original)); United States v. Naiden, 424 F.3d 718, 722 (8th Cir.

2005); United States v. Macey, 8 F.3d 462, 467 (7th Cir. 1993). Further, to the extent the

defendants attempt to request admission of statements of the declarants, they would only be

admissible for the “‘then existing state of mind,’” which might not be relevant to the defendants

at issue prior to the statements. See Cardascia, 951 F.2d at 487–89 (“To admit statements of

one’s state of mind with regard to conduct that occurred eight months earlier as in this case

would significantly erode the intended breadth of [the state-of-mind exception in Rule 803(3)].”).

       Even if a statement falls within Rule 803(3), “the fact that a statement falls within an

exception to the hearsay rule does not mean that the statement is not to be classified as hearsay;

nor does it mean that the statement is automatically admissible. It means simply that the

statement—assuming that the criteria specified in the exception are met—is ‘not excluded by the

rule against hearsay.”’ Gupta, 747 F.3d at 131 (quoting Fed. R. Evid. 803, 804(b)). “The court

retains its normal discretion to exclude the evidence on other grounds such as lack of relevance,

see Fed. R. Evid. 402, improper purpose, see, e.g., Fed. R. Evid. 404, or undue prejudice, see

Fed. R. Evid. 403.” Gupta, 747 F.3d at 131 (internal quotation marks omitted).

   B. Discussion

       The defendants’ motion is premature for several reasons. First, the defendants have not

submitted the telephone calls or the transcripts of the calls for the Court’s review, and a cursory

review has already identified that the statements from the first call they seek to admit do not



                                                 5
         Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 7 of 10



align with the call as identified in the discovery. Second, evidentiary determinations about

whether a particular call falls under the “state of mind” exception to the hearsay rule are

necessarily fact intensive. Here, the defendants have cherry-picked excerpts from the calls

without providing the Court with any context for the call, and have not even bothered to identify

the text messages or emails that they supposedly want a ruling on. Instead, the defendants

simply identify a number of purported statements from the calls without any discussion about

how or why the statement actually is either “not hearsay” or falls under the “state of mind”

hearsay exception – which, as the law described above makes clear, is a narrow exception that

requires a statement-by-statement admissibility analysis by the Court. And, indeed, there is a

critical distinction between whether a statement is either “not hearsay” or falls under a hearsay

exception, since a non-hearsay statement is not offered for its truth, while a statement that falls

under the exception is offered for the truth.

       Furthermore, many of the statements that the defendants seek to offer appear, at first,

blush, to include inadmissible hearsay. For example:

   •   On call 2 (at page 9), the defendants propose to offer the statement from Dawkins that

       includes

                   .” This statement, recounting what UC-1 had purportedly told Dawkins in a

       prior conversation, is plainly inadmissible hearsay, and does not evidence Dawkins’s

       state of mind.




                                                  6
           Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 8 of 10



   •   On call 4 (at page 10), which is a call between Dawkins and UC-1, the defendants

       propose to offer statements from UC-1 to Dawkins. These statements are not even

       statements of Dawkins, and thus plainly cannot evidence his state of mind. 5

   •   On call 5 (at page 10), which is a call between Dawkins and Code, the defendants

       propose to offer a statement from Dawkins that includes “



                        .” This statement, recounting what Dawkins purportedly told others in

       prior conversations, is inadmissible hearsay, and does not evidence his state of mind.

   •   On call 10 (at page 11-12), which is a call between Dawkins and Code, the defendants

       propose to offer the statement from Dawkins that “

                            ” This statement, recounting what others had supposedly told Dawkins

       in prior conversations, is similarly inadmissible hearsay, which does not evidence his

       state of mind.

   •   On call 11 (at page 12), which is a call between Code and Munish Sood, the defendants

       propose to offer the statement from Code

                 and Sood’s reply that                                        These statements are

       plainly hearsay, and do not evidence Code’s state of mind. 6




       5
         Moreover, UC-1’s statements appear to be included solely for the purpose of putting
forth an entrapment defense, which as discussed in the Government’s omnibus motions in limine
should be precluded.
       6
          It is unclear whether the defendants are also attempting to offer this call as evidence of
Sood’s state of mind. However, the same hearsay analysis under Rule 803(3) would apply to the
statement regardless of the proponent of the call (although the potential relevancy analysis might
be different if that is their professed intent, since the defendants have not articulated how Sood’s
state of mind would be relevant to whether either trial defendant intended to bribe college
coaches and/or conspired to bribe college coaches).
                                                 7
         Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 9 of 10



       Nonetheless, the Government anticipates that it will offer portions of at least certain of

the telephone calls the defendants seek to admit – which would be admissible as statements of a

party opponent or as co-conspirator hearsay statements – in its case-in-chief. This will likely

mitigate the need for a ruling from the Court as to at least certain of the defendants’ identified

proposed calls. The Government also has been in discussions with Dawkins’s counsel about

some of these calls, and is hopeful that the parties can resolve many of these issues without the

need for court intervention.

       Moreover, even if the parties cannot resolve these evidentiary disputes pre-trial, it would

be premature for the Court to determine the admissibility of these calls without the defense

submitting the actual calls for review by the Court, explaining the specific basis for the

admission of each call, and a factual context for the admissibility of each call. This will be

necessary not only to determine whether the calls are relevant and hearsay or non-hearsay or fall

under a hearsay objection, but also whether there might be another basis to exclude them under

Rule 403, such as confusion of the issues. And, as to the defendants’ proposed text messages or

emails that they seek to admit as “state of mind,” it is plainly impossible for the Court to make an

evidentiary determination about any of them– which they did not even discuss in substance in the

motion – without the defendants’ identifying any of those proposed exhibits or statements.




                                                  8
        Case 1:17-cr-00684-ER Document 198 Filed 04/12/19 Page 10 of 10



                                        CONCLUSION

       For the reasons set forth above, the Government respectfully requests that a pre-trial

admissibility determination of the defendants’ proposed evidence is premature and not ripe for

determination at this time.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         By:           /s/
                                               Robert L. Boone /Noah Solowiejczyk
                                               Eli J. Mark
                                               Assistant United States Attorneys
                                               (212) 637-2208/2473/2431




                                                  9
